     March 10, 2020

                                                          USDC SDNY
     VIA ECF                                              DOCUMENT
     The Honorable Lorna G. Schofield                     ELECTRONICALLY FILED
     United States District Judge                         DOC #:
     United States District Court                         DATE FILED: 3/13/2020
     Southern District of New York
     40 Foley Square
     New York, New York 10007

            Re:     United States v. Dujohn Willette, 19 CR 196 (LGS)
                                                      16 Cr 790 (LGS)
     Dear Judge Schofield:

     With the consent of the government, I write to adjourn Mr. Willette’s
     sentencing, currently scheduled for March 31, 2020, to a date convenient to the
     Court during the week of April 20, 2020. I require the additional time to
     review the PSR with Mr. Willette and to effectively prepare a sentencing
     submission on his behalf.

      Thank you for your consideration of this application.

     Respectfully submitted,
     /s/ Julia Gatto
     Julia L. Gatto
     Assistant Federal Defender
     (212) 417-8750

     cc:    AUSAs Danielle Sassoon and Benjamin Schrier (via ECF)

Application Granted. Defendant's sentencing hearing is adjourned to April 23, 2020 at 11:15 a.m.
Defendant’s pre-sentencing submission shall be filed by March 30, 2020. The Government’s pre-
sentencing submission, if any, shall be filed by April 2, 2020. The Clerk of the Court is directed to
terminate the letter motion at docket number 40.

Dated: March 13, 2020
New York, New York
